United States Court of Appeals
                     For the First Circuit


No. 14–1001

                   LAW OFFICES OF DAVID EFRON,

                           Appellant,

                               v.

     MATTHEWS & FULLMER LAW FIRM; CARLOS R. IGUINA-OHARRIZ;
                  HATUEY A. INFANTE-CASTELLANOS,

                           Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on April 1, 2015, is amended
as follows:

     On page 4, line 4, the word "undue" is changed to "undo."